Dismiss and Opinion Filed July 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00831-CR
                                      No. 05-15-00832-CR

                          ERIK MANUEL ORELLANO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-57132-W, F15-23717-W

                              MEMORANDUM OPINION
                           Before Francis, Lang-Miers, and Whitehill

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150831F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ERIK MANUEL ORELLANO, Appellant                  On Appeal from the 363rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-00831-CR        V.                     Trial Court Cause No. F13-57132-W.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 23, 2015.
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ERIK MANUEL ORELLANO, Appellant                  On Appeal from the 363rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-15-00832-CR        V.                     Trial Court Cause No. F15-23717-W.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 23, 2015.